Citation Nr: 1813422	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-05 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to October 1974.  In an April 2017 rating decision he was found incompetent to handle funds disbursed to him by VA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in May 2017; but subsequently requested the hearing be cancelled.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2017).



FINDINGS OF FACT

1.  In an October 2010 rating decision, the RO denied a claim of entitlement to service connection for psychiatric disability; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the October 2010 rating decision is cumulative or redundant of the evidence previously of record; the additional medical records do not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.  

3.  The competent evidence does not reflect a diagnosis of tinnitus during the appeal period.

4.  The preponderance of the evidence weighs against a finding that hiatal hernia was incurred in active service or is otherwise etiologically related to military service.


CONCLUSIONS OF LAW

1.  The October 2010 rating decision is final.  See 38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for hiatal hernia have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veteran contended in his January 2014 VA Form 9 that VA did not review all medical evidence or properly develop his claims and the Board acknowledges the Veteran was not provided a VA examination or medical opinion.  VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  The threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related to service is a low.  McLendon, 20 Vet. App. at 83.

With regard to the claim concerning an acquired psychiatric disorder, even though no VA examination or medical opinion was obtained in response to the Veteran's claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

With regard to the claims for service connection tinnitus and hiatal hernia, there is no competent evidence of tinnitus and no evidence suggesting that hiatal hernia manifested in service or is otherwise etiologically related to service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to these claims.  McLendon, 20 Vet. App. at 83.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and material evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's initial claim for service connection for psychiatric disability was denied in an October 2010 rating decision due to finding insufficient evidence of a current disability that was incurred in or aggravated by active service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the October 2010 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010); currently, 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

The evidence associated with the record at the time of the October 2010 rating decision included the Veteran's service treatment records (STRs), May 1997 and August 2010 VA examination reports, an October 2010 addendum medical opinion, VA treatment records dated October 2001 to June 2010, and the Veteran's statements.  The STRs reflect the Veteran was administratively discharged due to a diagnostic impression of severe inadequate personality disorder.  The May 1997 examination diagnosed schizoaffective disorder and an August 2010 examination diagnosed pedophilia, depressive disorder not otherwise specified, and alcohol dependence.  VA treatment records note ongoing mental health treatment related to depressive disorder, bipolar disorder, alcohol use, adjustment disorder, and psychosocial stressors such as homelessness and issues related to incarceration.  As a personality disorder is not a disability for which VA benefits are payable, and none of the psychiatric disabilities were medically linked to service, the claim was denied.   

In March 2012, the Veteran filed to reopen.  The Board concludes that evidence added to the record since the prior October 2010 denial is not new and material.  The evidence includes VA treatment records reflecting mental health treatment for current psychiatric symptoms and hospitalization for bipolar disorder, depression, and suicidal ideation.  As the VA treatment records reporting ongoing treatment do not demonstrate a nexus between any current acquired psychiatric disorder and active service, the Board finds the records are cumulative of prior treatment and do not tend to show that the Veteran has an acquired psychiatric disorder that is related to his active service.  See 38 C.F.R. § 3.156(a).

As new and material evidence has not been submitted, reopening of this claim is not warranted.  See Shade, 24 Vet. App. at 118.  

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including tinnitus, are considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

The Veteran filed a claim of entitlement to service connection for tinnitus; however, the Veteran denied complaints of tinnitus in May 1997 and May 2009 examinations relating to his hearing loss claim.  The other medical evidence of record is consistent with the above, as there are no complaints of, or treatment for tinnitus.  Moreover, the Veteran has not described any symptoms of tinnitus throughout the appeal period.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability during the period of the appeal.  See 38 U.S.C. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the absence of competent evidence showing a current diagnosis of tinnitus, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.

As the preponderance of the evidence is against a finding that the Veteran has tinnitus, the claim for service connection must be denied.  

The Veteran also filed a claim of entitlement to service connection for hiatal hernia.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's hiatal hernia is related to active service as there is no probative evidence of record to support a finding that the Veteran's hiatal hernia was present in service, or is otherwise directly related to service.  Rather, the evidence demonstrates that symptoms of hiatal hernia began around 1997, more than 20 years after separation from active service.  Specifically, a May 1997 VA general medical examination for pension purposes noted the Veteran's history of acid taste in the mouth and heartburn that was diagnosed as gastroesophageal reflux disease and subsequent VA treatment records note a diagnosis of hiatal hernia and morbid obesity.  There are no other medical records indicating a diagnosis of hiatal hernia or its etiology.  Service treatment records reflect a normal abdomen examination at separation.  

As the evidence of record does not establish hiatal hernia was present during service or that it is caused or aggravated by service, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for hiatal hernia must also be denied.  See 38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.

ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is denied.

Service connection for tinnitus is denied.

Service connection for hiatal hernia is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals











Department of Veterans Affairs


